Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to the amendment and remarks filed on 05/30/2020.  In making the below rejections, the examiner has considered and addressed each of the applicants arguments. Claims 7 and 16 have been canceled, Claims 10, 11, 18, and 19 are withdrawn, Claims 29 and 30 have been newly added and Claims 1-6, 8, 9, 12-15, 17, and 20-30 are currently pending and being examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 12-15, 17, 20, 21, 25, 29, and 30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Palomba (USPAP 2011/0008186) in view of Conry (USPAP 2011/0038737) further in view of Eberle (USPN 2,819,836).
In reference to independent claim 1, Palomba teaches a compressor system comprising: 
a single electric motor (M, fig 1) having first and second ends (left and right end of the motor respectively); a rotatable output shaft (X1) extending from the electric motor (M); first (C1), second (C3,C4) and third (C5,C6) compressor stages fluidly coupled to one another in series (fig 1 clearly shows the fluid moving from the left “IN” to the right thru the stages, and finally out of the “OUT” on the right side of fig 1) and mechanically connected to the output shaft (para 0045 specifically discloses “compression devices are driven by a drive shaft by means of the same rotor”, fig 1), and wherein the third compressor stage (C5,C6) includes a third stage impeller (impeller of C5), the second compressor stage (C3,C4) includes a second stage impeller (impeller of C3), wherein the third compressor stage is structured to receive the flow from the second compressor stage (third stage C3,C4; para 0118 specifically discloses “after the fourth stage C4 it then leaves via the lateral aperture 6E in order to flow into the cooler 13B and then pass into the fifth stage C5” C4 is the last step of the second stage and C5 is the first stage of the third stage).
Palomba does not teach the first compressor stage including two split impellers with each impeller discharging approximately one half of the fluid flow at a desired pressure to the second compressor stage, to specifically declaring that each of the first, second, and third compressor stages having a diffuser and outlet volute structured to wherein the third stage impeller is smaller than the second stage impeller.
Conry, a similar multistage inline compressor (with a motor between stages) teaches a compressor stage including a pair of split impellers (32, fig 6G).  The two impellers are of equal shape and rotate on the same shaft at equal speed, as a result the split impellers would each move approximately one half the fluid flow to the desired pressure in the first compressor stage, and each of the first, second, and third compressor stages having a diffuser (para 0063 specifically discloses “The compressor shown in FIG. 12 incorporates variable frequency drives 66, variable walled diffuser”) and outlet volute structured to receive a flow of compressed fluid (para 0033 specifies a “discharge volute” which can be partially seen in fig 12). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the first two impellers (of C1 and C2) of Palomba into the first stage of Palomba oriented back to back as in the similar compressor stage of Conry so the force on the bearings is decreased because "impellers have a natural tendency to drive themselves towards the direction of the incoming gas" (para 0032).  By putting the impellers back to back the force cancels each other out decreasing the force on the bearings.  To be clear after modification the two impellers of C1 and C2 are arranged back to back into a single stage having connected inlet and discharge.  Hereafter the stage will be represented by C1.
Furthermore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the diffuser and volute of Conry in the compressor of Palomba to “achieve and optimize multiple specific design points 
Conry is silent to the third stage impeller is smaller than the second stage impeller.
Eberle, a similar multistage compressor, teaches
the third stage impeller is smaller than the second stage impeller (fig 1 clearly shows the diameter of the stages decreasing from the left side, the inlet, to the last and final stage on the right, meaning that the third stage is smaller than the second stage).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the smaller third stage compressor like in Eberle in the third stage of Palomba in view of Conry “results in substantially increasing the efficiency of operation under such circumstances”, the circumstances in Palomba in view of Conry are taking material off between stages to run thru coolers, col 1; line 70-71, Eberle. 

In reference to independent claim 13, Palomba teaches a compressor system comprising: an electric motor (M, fig 1); a rotatable output shaft (X1) extending from the electric motor (para 0045 specifically discloses “compression devices are driven by a drive shaft by means of the same rotor”, fig 1); an magnetic bearing coupled to the output shaft (para 0061 specifically discloses “All the above-mentioned mechanical bearings [11A-11F] may be of an essentially traditional type, preferably of a type that does not require lubrication, such as for example, bearings of a magnetic type”); a first compressor stage (C1) coupled to the output shaft; a first aftercooler (13A) positioned and wherein the third compressor stage (C5,C6) includes a third stage impeller (impeller of C5), the second compressor stage (C3,C4) includes a second stage impeller (impeller of C3), wherein the third compressor stage is structured to receive the flow from the second compressor stage (third stage C3,C4; para 0118 specifically discloses “after the fourth stage C4 it then leaves via the lateral aperture 6E in order to flow into the cooler 13B and then pass into the fifth stage C5” C4 is the last step of the second stage and C5 is the first stage of the third stage).
Palomba does not teach active magnetic bearings and the first compressor stage including a pair of split impellers such that each of the split impellers compress approximately one half of the fluid flow to a desired pressure in the first compressor stage and wherein the first compressor stage includes a diffuser and outlet volute, the second compressor stage includes a diffuser and outlet volute, and the third compressor stage includes a diffuser and outlet volute and wherein the third stage impeller is smaller than the second stage impeller.
Conry, a similar multistage inline compressor (with a motor between stages) teaches active magnetic bearings (para 0057 specifically discloses “active magnetic bearings 55 or a combination thereof (see FIGS. 6G, 6H)”) and a compressor stage 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the first two impellers (of C1 and C2) of Palomba into the first stage of Palomba oriented back to back as in the similar compressor stage of Conry so the force on the bearings is decreased because "impellers have a natural tendency to drive themselves towards the direction of the incoming gas" (para 0032).  By putting the impellers back to back the force cancels each other out decreasing the force on the bearings. To be clear after modification the two impellers of C1 and C2 are arranged back to back into a single stage having connected inlet and discharge.  Hereafter the stage will be represented by C1.  Furthermore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the active magnetic bearings of Conry in place of the magnetic bearings of Palomba to “incorporate significantly more impeller mass and axial overhang whilst reducing the rotational frictional losses” para 0057, Conry.  Furthermore, by utilizing the active magnetic bearings more control is gained over the rotor.
Furthermore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the diffuser and volute of Conry in the compressor of Palomba to “achieve and optimize multiple specific design points within the same compressor” para 0067, Conry.  By using the diffuser and volute from Conry a more efficient compressor as compared to the compressor of Palomba.
Conry is silent to the third stage impeller is smaller than the second stage impeller.
Eberle, a similar multistage compressor, teaches
the third stage impeller is smaller than the second stage impeller (fig 1 clearly shows the diameter of the stages decreasing from the left side, the inlet, to the last and final stage on the right, meaning that the third stage is smaller than the second stage).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the smaller third stage compressor like in Eberle in the third stage of Palomba in view of Conry “results in substantially increasing the efficiency of operation under such circumstances”, the circumstances in Palomba in view of Conry are taking material off between stages to run thru coolers, col 1; line 70-71, Eberle. 


In reference to independent claim 24, Palomba teaches a structure utilizing the method comprising: compressing a fluid to a first predefined pressure with a first stage compressor (C1, fig 1); compressing the fluid to a second predefined pressure with a second stage compressor (C3,C4); compressing a fluid to a third predefined pressure wherein the compressing the fluid to a third predefined pressure includes flowinq the fluid throuqh an impeller (impeller of C5) of the third staqe compressor (C5,C6).
Palomba does not teach splitting the fluid entering the first stage compressor between two impellers, and 
discharging the fluid from the first stage compressor into a first stage diffuser and first stage volute; discharging the fluid from the second stage compressor into a second stage diffuser and second stage volute; and discharging the fluid from the third stage compressor into a third stage diffuser and third stage volute and
the impeller of the third stage compressor is smaller than an impeller of the second stage compressor.
Conry, a similar multistage inline compressor (with a motor between stages) teach splitting the fluid entering the first stage compressor between two impellers (32, fig 6G), and each of the first, second, and third compressor stages having a diffuser (para 0063 specifically discloses “The compressor shown in FIG. 12 incorporates variable frequency drives 66, variable walled diffuser”) and outlet volute structured to receive a flow of discharged fluid (para 0033 specifies a “discharge volute” which can be partially seen in fig 12). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the first two impellers (of C1 and C2) of Palomba into the first stage of Palomba oriented back to back as in the similar 
Furthermore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the diffuser and volute of Conry in the compressor of Palomba to “achieve and optimize multiple specific design points within the same compressor” para 0067, Conry.  By using the diffuser and volute from Conry a more efficient compressor as compared to the compressor of Palomba.
Conry is silent to the impeller of the third stage compressor is smaller than an impeller of the second stage compressor.
Eberle, a similar multistage compressor, teaches
the impeller of the third stage compressor is smaller than an impeller of the second stage compressor (fig 1 clearly shows the diameter of the stages decreasing from the left side, the inlet, to the last and final stage on the right, meaning that the third stage is smaller than the second stage).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the smaller third stage compressor like in Eberle in the third stage of Palomba in view of Conry “results in substantially increasing the efficiency of operation under such circumstances”, the circumstances in Palomba in 


In reference to dependent claim 2, Palomba in view of Conry and Eberle teaches the compressor system of claim 1, Palomba teaches a compressor further comprising at least one additional compressor stage (“P”) coupled to the output shaft (para 0019 specifically discloses “it is possible to use a single motor to drive the compressor and the pump”).  
In reference to dependent claim 3, Palomba in view of Conry and Eberle teaches the compressor system of claim 1, Palomba teaches a compressor wherein the output shaft (X1) extends from each of the first and second ends of the electric motor (fig 1 shows the shaft extending from either side of the motor M).  
In reference to dependent claim 4, Palomba in view of Conry and Eberle teaches the compressor system of claim 3, Palomba teaches a compressor wherein at least one of the compressor stages (C1) is connected to the output shaft extending from the first end (left side) of the motor (M) and at least two of the compressor stages (C3, C4 and C5, C6) are connected to the output shaft extending from the second end (the right side) of the motor (M).  
In reference to dependent claim 5,
In reference to dependent claim 6, Palomba in view of Conry and Eberle teaches the compressor system of claim 1, Palomba teaches a compressor further comprising an aftercooler (13A,B, and C) in downstream fluid communication with each compressor stage (C1; C3,C4; and C5,C6). 
 
In reference to dependent claim 12, Palomba in view of Conry and Eberle teaches the compressor system of claim 1, Palomba further teaches an electronic controller (para 0041 specifically discloses “additional apertures in the casing are provided for the electronic/electrical management and control systems”) operably coupled to the electric motor, however Palomba is silent to a single frequency converter.  Conry, a similar multistage inline compressor (with a motor between stages) teaches a single frequency converter (para 0063 specifically discloses, “The compressor shown in FIG. 12 incorporates variable frequency drives 66”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the variable frequency drive of Conry in the compressor system of Palomba because “by incorporating variable frequency drives, inlet guide vanes, and/or variable diffusers, the compressor loading and unloading capability may further be increased” para 0033; Conry.

In reference to dependent claim 14,
In reference to dependent claim 15, Palomba in view of Conry and Eberle teaches the compressor system of claim 13, Palomba teaches a compressor wherein the output shaft (X1) extends from each of the first and second ends of the motor (fig 1 shows the shaft extending from either side of the motor M) and at least one of the compressor stages (C1) is connected to the first end (the left end fig 1) of the output shaft and at least two of the compressor stages (C3, C4 and C5, C6) are connected to the second end (the right end) of the output shaft (X1).  
In reference to dependent claim 17, Palomba in view of Conry and Eberle teaches the compressor system of claim 13, Palomba, using the active magnetic bearings of Conry, further teaches wherein the active magnetic bearing (para 0061 specifically discloses “All the above-mentioned mechanical bearings [11A-11F] may be of an essentially traditional type, preferably of a type that does not require lubrication, such as for example, bearings of a magnetic type”) includes: first (11F) and second (11E) magnetic bearings coupled to the output shaft (X1) between the motor (M) and a compressor impeller on either side of the of the motor (right C1 and C3); and third (11C) and fourth (11B) magnetic bearings coupled to the output shaft outward of outer compressor impellers (left C1 and P) on either side of the motor (M).  
In reference to dependent claim 20,
In reference to dependent claim 21, Palomba in view of Conry and Eberle teaches the compressor system of claim 13, however Palomba does not teach a single frequency convertor operably coupled to the motor. Conry, a similar multistage inline compressor (with a motor between stages) teaches a single frequency converter operably coupled to the motor (para 0063 specifically discloses, “The compressor shown in FIG. 12 incorporates variable frequency drives 66”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the variable frequency drive of Conry in the compressor system of Palomba because “by incorporating variable frequency drives, inlet guide vanes, and/or variable diffusers, the compressor loading and unloading capability may further be increased” para 0033; Conry.
In reference to dependent claim 25, Palomba in view of Conry and Eberle teaches a structure capable of operating by the method of claim 24, Palomba teaches a compressor further comprising rotatably supporting an output shaft of the electric motor with at least one magnetic bearing (para 0061 specifically discloses “All the above-mentioned mechanical bearings [11A-11F] may be of an essentially traditional type, preferably of a type that does not require lubrication, such as for example, bearings of a magnetic type”).  However, Palomba is silent to the magnetic bearings being active. Conry, a similar multistage inline compressor (with a motor between stages) teaches active magnetic bearings (para 0057 specifically discloses “active magnetic bearings 55 or a combination thereof (see FIGS. 6G, 6H)”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the active magnetic bearings of Conry in place of the magnetic bearings of Palomba to 
In reference to dependent claim 29, Palomba in view of Conry and Eberle teaches the compressor system of claim 1, however Palomba and Conry does not teach the second compressor stage includes a single impeller, wherein the second stage impeller is the single impeller of the second compressor stage, wherein the third compressor stage includes a single impeller, and wherein the third stage impeller is the single impeller of the third compressor stage.  
Eberle, a similar multistage compressor, teaches the second compressor stage includes a single impeller, wherein the second stage impeller is the single impeller of the second compressor stage, wherein the third compressor stage includes a single impeller, and wherein the third stage impeller is the single impeller of the third compressor stage (col 2, lines 4-5 disclose “In the compressor shown, the casing 1 encloses six compressor stages”, fig 1 clearly shows that each stage comprises a single impeller).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a single impeller in each stage like in Eberle in the compressor stages of Palomba in view of Conry to simplify construction and make assembly and porting easier.
In reference to dependent claim 30, Palomba in view of Conry and Eberle teaches the compressor system of claim 13, however Palomba and Conry does not teach the second compressor stage includes a single impeller, wherein the second 
Eberle, a similar multistage compressor, teaches the second compressor stage includes a single impeller, wherein the second stage impeller is the single impeller of the second compressor stage, wherein the third compressor stage includes a single impeller, and wherein the third stage impeller is the single impeller of the third compressor stage (col 2, lines 4-5 disclose “In the compressor shown, the casing 1 encloses six compressor stages”, fig 1 clearly shows that each stage comprises a single impeller).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a single impeller in each stage like in Eberle in the compressor stages of Palomba in view of Conry to simplify construction and make assembly and porting easier.


Claims 8, 9, 22, 23, 26, and 27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Palomba (USPAP 2011/0008186) in view of Conry (USPAP 2011/0038737) further in view of Eberle (USPN 2,819,836) further in view of Takahashi (USPN 6,111,333).
In reference to dependent claim 8, Palomba in view of Conry and Eberle teaches the compressor system of claim 1, Palomba specifically discloses using magnetic bearings for all bearings (11A-F) that rotatably support the output 

In reference to dependent claim  9, Palomba in view of Conry, Eberle, and Takahashi teaches the compressor system of claim 8, Palomba, using the active magnetic bearings of Takahashi, further teaches wherein the active magnetic bearing (para 0061 specifically discloses “All the above-mentioned mechanical bearings [11A-11F] may be of an essentially traditional type, preferably of a type that does not require lubrication, such as for example, bearings of a magnetic type”) further comprises: first 

In reference to dependent claim 22, Palomba in view of Conry and Eberle teaches the compressor system of claim 13, Palomba specifically discloses using magnetic bearings for all bearings (11A-F) that rotatably support the output shaft. Conry discloses active magnetic bearings but does not disclose anything related to their operation, only that they are active magnetic bearings. Palomba and Conry do not teach active magnetic bearings measuring rotor vibration and position. Takahashi, a similar multistage inline compressor (with a motor between stages) does teach active magnetic bearings measuring rotor vibration and position (position detecting unit 45, fig 3 furthermore col 6, 20-20-23 specifically discloses "Under unbalance vibration control of a magnetic bearing, magnetic force (absorption force) is adjusted in fit with a rotation position of the rotor, so that the unbalance force is counter acted by this magnetic force." to control for vibration the control system senses position to derive vibration and apply a counteracting vibration). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the active magnetic bearing control of Takahashi in the compressor of Palomba in view of Conry and Eberle so the “exciting force may be used as the counter force with respect to the unbalanced 

In reference to dependent claim 23, Palomba in view of Conry and Eberle teaches the compressor system of claim 13, however Palomba, Conry, and Eberle are silent to the motor operating above a first bending critical speed of a rotor.  Takahashi, a similar multistage inline compressor (with a motor between stages) does teach operating above a critical speed of a rotor.  Specifically col 1, line 57 specifies operating "high speed turbo compressor" then later on in col 2, 3-5 teaches, “"high speed rotors are occasionally driven beyond several orders of critical speeds”.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to operate the compressor of Palomba in view of Conry and Eberle above a critical speed like in Takahashi in order to compress as much material as possible and utilize the compressor to its full capability. 

In reference to dependent claim 26, Palomba in view of Conry and Eberle teaches a structure utilizing the method of claim 25, Palomba specifically discloses using magnetic bearings for all bearings (11A-F) that rotatably support the output shaft.  However, Palomba and Conry and Eberle do not teach active magnetic bearings measuring and controlling rotor vibration and rotor position. Takahashi, a similar multistage inline compressor (with a motor between stages) does teach active magnetic 

In reference to dependent claim 27, Palomba in view of Conry, Eberle, and Takahashi teaches a structure utilizing the method of claim 25, Palomba teaches a compressor further comprising controlling operation of the active magnetic bearing and the electric motor with an electronic controller (para 0041 specifically discloses “additional apertures in the casing are provided for the electronic/electrical management and control systems”).  

Claim 28 is rejected under 35 U.S.C. 103(a) as being unpatentable over Palomba (USPAP 2011/0008186) in view of Conry (USPAP 2011/0038737) further in view of Eberle (USPN 2,819,836) further in view of Fujino (USPN 4,224,010). 
In reference to dependent claim 28, Palomba in view of Conry and Eberle teaches a structure utilizing the method of claim 24, however Palomba, Conry, and Eberle do not teach the method wherein the rotating speed of the electric motor is set such that the operating efficiency of the second stage compressor is maximized.  However Fujino, a similar multistage inline compressor (with a motor between stages) teaches the rotating speed of the electric motor (10, fig 1) is set such that the operating efficiency of the second stage compressor is maximized (col 6, 4-6 specifically discloses “the compression efficiency is high since the specific speed N.sub.s of each of the impellers 4 (4I, 4II, and 4III) is within its optimal range.” The impellers are designed so all the impellers shapes are optimized for a particular speed, as a result operating the compressor for a maximum efficiency of the second stage means all the stages are run at the maximized efficiency).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compressor of Palomba in view of Conry and Eberle with the staged impeller shapes of Fujino so “the compressor efficiency is further improved” col 6, 61-62; Fujino.  To be clear the first stage is kept the same and every subsequent stage’s impeller is changes so that the most efficient speed for one impeller is the most efficient for all.

Response to Arguments
Applicant's arguments filed on 05/30/2020 have been considered but, unless otherwise addressed below, are moot in view of the new ground(s) of rejection. 
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES W NICHOLS whose telephone number is (571)272-6492.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (571) 272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.W.N/Examiner, Art Unit 3746                                                                                                                                                                                                        /DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746